On December 22, 2010, this court suspended respondent, Frank X. Gresley, for a period of two years with six months stayed on conditions. On May 19, 2011, relator, Cleveland Metropolitan Bar Association, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to show cause why he should not be found in contempt and the stay of six months revoked for his failure to comply with this court’s December 22, 2010 order.
Upon consideration thereof, it is ordered by this court that respondent respond, in writing, to relator’s motion for order to appear and show cause on or before ten days from the date of this order.